DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(a)	Claim 1; “processor having hardware configured to process a voice signal” 
(b)	Claim 1; “voice signal generation device configured to generate the voice signal according to setting information” 
(c)	Claim 1; “voice processing device configured to output the voice signal”
(d)	Claim 2; “processor is configured to amplify the voice signal” 
(e)	Claim 3; “processor is configured to make the voice processing device output voice obtained by converting a language expressed by voice input” 
(f)	Claim 4; “processor is configured to, when there is an input of the voice signal from the voice signal generation device, set a mode of the voice output in the voice processing device to a standby mode” 
(g)	Claim 5; “processor is configured to transmit an utterance start signal for guiding a start of transmission of the voice signal to the voice processing device” 
(h)	Claim 6; “processor is configured to determine whether or not to end communication with the voice processing device” 
(i)	Claim 7; “first processor is configured to generate a voice signal” 
(j)	Claim 7; “second processor is configured to output voice based on the voice signal” 
(k)	Claim 7; “third processor is configured to process the voice signal generated by the first processor according to setting information of a voice output in the second device”
(l)	Claim 8; “third processor is configured to amplify the voice signal generated by the first device by an amplification factor set in the second device” 
(m)	Claim 9; “third processor is configured to make the second device output voice obtained by converting a language expressed by voice input to the first device into a language set in the second device” 
(n)	Claim 10; “third processor is configured to, when there is an input of the voice signal from the first device, set a mode of the voice output in the second device to a standby mode” 
(o)	Claim 11; “third processor is configured to transmit an utterance start signal for guiding a start of transmission of the voice signal” 
(p)	Claim 12; “third processor is configured to determine whether or not to end communication according to a state of data communication with the second device”
(q)	Claim 13; “second processor is configured to set one mode of the standby mode and a normal output mode in which the collected voice is amplified and output” 
(r)	Claim 15; “voice signal generation device configured to generate the voice signal according to setting information of a voice output” 
(s)	Claim 15; “voice processing device configured to output the voice signal” 
(t)	Claim 16; “voice signal generation device configured to generate the voice signal”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a) Fig. 2, Controller 25, Paragraphs 0006-0007
(b) Fig. 2, In-Vehicle Microphone 30 & Headset 50, Paragraph 0013
(c) Fig. 2, Connection Setting Unit 23, Paragraph 0007
(d) Fig. 2, Amplification Processing Unit 254, Paragraph 0017
(e) Fig. 5, Server 60, Paragraph 0049
(f) Fig. 2, Mode Setting Unit 43, Paragraph 0023
(g) Fig. 4, Controller 25, Paragraph 0033
(h) Fig. 4, Controller 25, Paragraph 0037
(i) Fig. 2, Controller 25, Paragraphs 0006-0007 & 0018
(j) Fig. 2, Controller 25, Paragraphs 0006-0007
(k) Fig. 2, In-Vehicle Microphone 30 & Headset 50, Paragraph 0013
(l) Fig. 2, Amplification Processing Unit 254, Paragraph 0017
(m) Fig. 5, Server 60, Paragraph 0049
(n) Fig. 2, Mode Setting Unit 43, Paragraph 0023
(o) Fig. 4, Controller 25, Paragraph 0033
(p) Fig. 4, Controller 25, Paragraph 0037
(q) Fig. 2, Mode Setting Unit 43, Paragraph 0023
(r) Fig. 2, Mode Setting Unit 43, Paragraph 0023
(s) Fig. 2, Connection Setting Unit 23, Paragraph 0007
(t) Fig. 2, In-Vehicle Microphone 30 & Headset 50, Paragraph 0013

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claims 15-20 defines a “control program” embodying functional descriptive material.  However, the claim does not define a “non-transitory” computer-readable medium or a “non-transitory” computer-readable memory and is thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” – Guidelines Annex IV).  The scope of the presently claimed invention encompasses products that are not necessarily computer readable, and thus NOT able to impart any functionality of the recited program.  The examiner suggests amending the claim(s) to embody the program on a “non-transitory computer-readable medium” or equivalent; assuming the specification does NOT define the computer readable medium as a “signal”, “carrier wave”, or “transmission medium” which are deemed non-statutory (refer to “note” below).  Any amendment to the claim should be commensurate with its corresponding disclosure.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1, 3, 7, 9, 15 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20140324421 A1 hereinafter, Kim ‘421) in combination with Li (US 20190228770 A1 hereinafter, Li ‘770).
Regarding claim 7; Kim ‘421discloses a voice signal control system (Fig. 1, Voice Processing Apparatus 10)
comprising: 
a first device (Fig. 2, Voice Collecting Device 100) including a first processor (Fig. 2, First Controller 160) having hardware (i.e. The hardware includes in Fig. 2, Codec115, Memory Unit 120, Echo Cancelling unit 130, First controller 160 & First Communication Unit 150 and etc. Paragraph 0042)
a second device (Fig. 2, Display Device 200) including a second processor (Fig. 2, Second Controller 240) having hardware (i.e. The second controller 240 may be configured as a microprocessor responsible for generic control of the display device 200, such as a CPU and an MCU. The second controller 240 may control to transmit the audio signal to the first communication unit 150 of the voice collecting device 100. Paragraph 0056) 
and a third device (Fig. 2, Voice Recognition Server 20) including a third processor having hardware (i.e. The voice recognition server 20 converts the second voice signal into language data via voice recognition processing and outputs the language data to the display device 200. Paragraphs 0016 & 0068. NOTE: One of ordinary skill in the art would understand that because the voice recognition server 20 converts the second voice signal into language data via voice recognition processing and outputs the language data. The server includes hardware to perform these functions.)
wherein the first processor is configured to generate a voice signal based on collected voice and transmit the voice signal to the outside (i.e. The voice collecting device may include a first communicator configured to receive the audio signal from the display device and transmit the second voice signal, and the display device may include a second communicator configured to transmit the audio signal to the voice collecting device and to receive the second voice signal. Paragraph 0011)
the second processor is configured to output voice based on the voice signal (i.e. A voice processing apparatus may include: a voice receptor configured collect a user voice, convert the user voice into a first voice signal, and output the first voice signal. Paragraph 0009)
and the third processor is configured to process the voice signal generated by the first processor according to setting information of a voice output in the second device, and make the second device output voice according to the voice signal after the processing (i.e. The voice recognition server 20 converts the second voice signal into language data via voice recognition processing and outputs the language data to the display device 200. Paragraphs 0016 & 0068).
Although it can be reasonably inferred that Kim ‘421 discloses wherein the voice signal is generated according to setting information as explained above, Examiner cites Li ‘770 to better describe this limitation.
Li ‘770 discloses wherein the voice signal is generated according to setting information (i.e. The voice signal transmitting subsystem is responsible for receiving a voice signal from a user. The voice signal receiving subsystem is configured to deliver a voice message of a communication partner to the user. The human-computer interaction interface subsystem completes operations of a user on the device, such as making a call and answering a call. The voice recognition control subsystem completes the voice print setting and recognizes a voice command issued by the user by the voice signal transmitting subsystem, and then feeds back a required response operation to the main control subsystem. Paragraph 0058)
Kim ‘421 and Li ‘770 are combinable because they are from same field of endeavor of speech systems (Li ‘770 at “Technical Field”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Kim ‘421 by adding the limitations as taught by Li ‘770. The motivation for doing so would have been advantageous because with the popularity of electronic devices with communication functions, wireless communication has become a normal behavior in life. As a result a user may need to perform a variety of operations in order to enhance their communication experience. Therefore, it would have been obvious to combine Kim ‘421 with Li ‘770 to obtain the invention as specified.

Regarding claim 9; Kim ‘421discloses a wherein the third processor is configured to make the second device output voice obtained by converting a language expressed by voice input to the first device into a language set in the second device (i.e. The voice recognition server 20 converts the second voice signal into language data via voice recognition processing and outputs the language data to the display device 200. The display device 200 may perform an operation, for example, channel adjustment, display setting and implementation of an application, based on the received language data. Paragraph 0068)
Regarding claim 1; Claim 1 contains substantially the same subject matter as claim 7. Therefore, claim 1 is rejected on the same grounds as claim 7.
Regarding claim 3; Claim 3 contains substantially the same subject matter as claim 9. Therefore, claim 3 is rejected on the same grounds as claim 9.
Regarding claim 15; Claim 15 contains substantially the same subject matter as claim 7. Therefore, claim 15 is rejected on the same grounds as claim 7.
Regarding claim 17; Claim 17 contains substantially the same subject matter as claim 9. Therefore, claim 17 is rejected on the same grounds as claim 9.

4.	Claims 2, 8 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘421 with Li ‘770 and further in view of Hong et al (US 20170264987 A1 hereinafter Hong ‘987).
Regarding claim 8; Kim ‘421 as modified does not expressly disclose the limitations as expressed below.
Hong ‘987 discloses wherein the third processor is configured to amplify the voice signal generated by the first device by an amplification factor set in the second device, and make the second device output voice according to the amplified voice signal (i.e. The audible device 500 may be connected to the electronic device 400 (e.g., a mobile device, a smart phone, a tablet PC, etc.) by wireless communication. For example, in the case of wireless communication, the audible device 500 may process the audio signals (for example, applying an audio filter or amplifying the signal) received through an antenna, and may output sounds through the output unit. Paragraph 0121)
Kim ‘421 and Hong ‘987 are combinable because they are from same field of endeavor of speech systems (Hong ‘987 at “Field of Disclosure”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Kim ‘421 by adding the limitations as taught by Hong ‘987. The motivation for doing so would have been because advantageous to better control the work distribution of audible devices that work simultaneously. Therefore, it would have been obvious to combine Kim ‘421 with Hong ‘987 to obtain the invention as specified.
Regarding claim 2; Claim 2 contains substantially the same subject matter as claim 8. Therefore, claim 2 is rejected on the same grounds as claim 8.
Regarding claim 16; Claim 16 contains substantially the same subject matter as claim 8. Therefore, claim 16 is rejected on the same grounds as claim 8.


Allowable Subject Matter
1.	Claims 4-6, 10-14 & 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	Claim 5 depends on indicated objected claim 4. Therefore, by virtue of its dependency, Claim 5 is also indicated as objected subject matter. 

3.	Claims 11-14 depend on indicated objected claim 10. Therefore, by virtue of their dependency, Claims 11-14 are also indicated as objected subject matter.

4.	Claim 19 depends on indicated objected claim 18. Therefore, by virtue of its dependency, Claim 19 is also indicated as objected subject matter. 

5.	Claims 14-17 depend on indicated objected claim 13. Therefore, by virtue of their dependency, Claims 14-17 are also indicated as objected subject matter.


Examiners Statement of Reasons for Allowance
The cited reference (Kim ‘421) teaches wherein a voice processing apparatus includes: a voice receptor configured to collect a user voice, convert the user voice into a first voice signal, and to output the first voice signal; an audio processor configured to process a sound output through a speaker to output an audio signal; a memory unit configured to store the first voice signal output from the voice receptor and the audio signal output from the audio processor; an echo cancelor configured to remove an echo from the first voice signal to generate a second voice signal; and a first controller configured to control the echo cancelor to generate the second voice signal based on the first voice signal and the audio signal stored in the memory unit.
The cited reference (Li ‘770) teaches a voice control method, device, and computer storage medium. The method comprises: in a call process, determining whether first voice information occurs (S202); upon acquiring the first voice information, acquiring second voice information (S204); and controlling, according to the second voice information, the call process (S206).
The cited reference (Hong ‘987) teaches wherein an audible device is provided. The audible device includes a battery which is rechargeable, a power management circuit configured to detect a first battery level of the battery, a wireless communication circuit configured to communicate with another audible device by wireless communication, an electronic component, and a control circuit electrically connected with the power management circuit, the wireless communication circuit, and the electronic component, wherein the control circuit is configured to: establish a connection with the another audible device by using the wireless communication circuit; receive a second battery level of the another audible device by using the wireless communication circuit; obtain a battery ratio between the first battery level and the second battery level; compare the battery ratio with at least one of a plurality of reference ratios; and control the operation of at least one of the audible device and the another audible device based the compared battery ratio.
The cited references fail to disclose wherein wherein the third processor is configured to, when there is an input of the voice signal from the first device, set a mode of the voice output in the second device to a standby mode in which the second device is on standby for an input of the voice signal transmitted from the third device; wherein the third processor is configured to transmit an utterance start signal for guiding a start of transmission of the voice signal to the second device in a state in which the second device is set to the standby mode, and transmit an utterance end signal to the second device when determination is made that the generation of the voice signal in the first device ends; wherein: the second processor and the third process perform data communication between the second device and the third device; and the third processor is configured to determine whether or not to end communication according to a state of data communication with the second device; wherein: the second device is a hearing aid; and the second processor is configured to set one mode of the standby mode and a normal output mode in which the collected voice is amplified and output; wherein, in the standby mode, an amplification factor of the collected voice is turned down or an output of the collected voice is turned off.
As a result, and for these reasons, Examiner indicates Claims 4-6, 10-14 & 18-20 as allowable subject matter. 


Relevant Prior Art References Not Relied Upon
1.	Breaux et al. (US 20180070291 A1) - Systems, methods, and devices for detecting the presence and location of a mobile communication device within a vehicle includes a monitoring device mounted within the vehicle, the monitoring device includes a primary antenna for detecting cellular data signals originating from within the vehicle. One or more external antenna components mounted at different locations within the vehicle further help to pinpoint the location of detected cellular data signals and correspondingly the location of the mobile device. The external antenna components further help to eliminate and distinguish cellular data signals coming from outside the vehicle and from other mobile communication devices that are not within the driver space of the vehicle.

2.	Jin (US 20190172461 A1) - An electronic apparatus is provided. The electronic apparatus includes a memory configured to store a voice recognition application, and a processor configured to execute the voice recognition application based on receiving a voice input initiation signal. The processor is configured to control a communication interface comprising communication circuitry to establish a session with a voice recognition server before the voice recognition application is executed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677